MEMORANDUM OF DECISION.
The State appeals from an order of the Superior Court, Penobscot County, suppressing evidence obtained after an investigative stop of an automobile driven by the defendant, John Fogg. Contrary to the State’s contention on appeal, we conclude from a review of the record that the motion justice’s determination that the arresting officer did not have a reasonably articulable suspicion sufficient to justify his investigatory stop was not clearly erroneous. See State v. Chapman, 495 A.2d 314, 317-18 (Me.1985). We therefore affirm the judgment.
The entry is:
Judgment affirmed.
All concurring.